would be able to maintain a relationship with appellant if respondent
                  relocated with the child. The evidentiary hearing was conducted in July
                  2013 by District Court Judge Jack Ames, who concluded, over appellant's
                  objection, that the relocation motion had been granted and that the only
                  issue pending was the visitation schedule for appellant. Thus, Judge
                  Ames limited the evidence offered to evidence addressing the visitation
                  schedule. Thereafter, an order granting the motion to relocate, without
                  addressing the Schwartz factors, and setting the visitation schedule was
                  entered. This appeal followed.
                              Having considered the parties' arguments and the record on
                  appeal, we conclude that the district court abused its discretion when it
                  granted the motion to relocate.    See Wallace v. Wallace, 112 Nev. 1015,
                  1019-20, 922 P.2d 541, 543 (1996) (providing that this court reviews a
                  child custody decision for an abuse of discretion). In considering a motion
                  to relocate filed by a parent with primary physical custody of the child, the
                  court must consider the factors provided in Schwartz, 107 Nev. at 382-83,
                  812 P.2d at 1271. Although Judge Teuton considered the Schwartz factors
                  at the May 2012 hearing and concluded that certain factors weighed in
                  favor of relocation, that decision was never reduced to a written order.   See
                  Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382
                  (1987) (explaining that an oral ruling is not valid for any purpose).
                  Additionally, Judge Teuton determined that relocation could not be
                  granted because more information was necessary regarding the effect the
                  child's developmental condition would have on appellant's ability to
                  maintain a relationship with the child after the relocation occurred. At
                  the subsequent evidentiary hearing, Judge Ames erroneously concluded
                  that the relocation motion had been granted and that only the visitation

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    eo
                    schedule remained to be decided. Judge Ames never expressly considered
                    the issue ostensibly left open by Judge Teuton regarding appellant's
                    opportunity to maintain a visitation schedule that adequately fosters and
                    preserves the parental relationship in light of the child's developmental
                    condition, or any of the other Schwartz factors. Given the lack of
                    continuity in the judges hearing this matter and the fact that the order
                    granting relocation does not expressly address the Schwartz factors, we
                    reverse and remand this matter to the district court to conduct an
                    evidentiary hearing considering the relocation motion under Schwartz,
                    including whether appellant will be able to maintain a visitation schedule
                    that will adequately foster and preserve the parental relationship in light
                    of the child's developmental condition.
                                It is so ORDERED.'



                                                                    C.J.
                                            Gibbons


                           debt               , J.
                    Pickering                                 Parraguirre




                          'We have determined that this appeal should be submitted for
                    decision on the fast track statement and response and the appellate record
                    without oral argument. See NRAP 3E(g)(1); see also NRAP 34(0(1).

                          Further, in light of this order, we need not address appellant's
                    additional arguments.

SUPREME COURT
       OF
    NEVADA
                                                          3
(0) 1947A (4?)51D
                      cc: Hon. Robert Teuton, District Judge, Family Court Division
                           Hon. Jack Ames, Senior Judge
                           Robert E. Gaston, Settlement Judge
                           Hitzke & Associates
                           Brewer Blau Law Group
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    94p1a7